Allowance notice 
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the papers filed on 07/26/2022.
2.	The instant application claims priority from provisional application 62914086, filed 10/11/2019.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 7/26/22 was filed after the mailing date of the Non-Final rejection on 1/26/22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	It is in the examiner’s opinion arts of the record taken alone or in combination including the arts cited in the IDS do not teach the combination of steps of instant claim 18.

Withdrawn Rejection and Response to the Remarks
4.	The previous rejection of claims 18-47 as being unpatentable over Jung in view of Grass and further in view of Sagi has been withdrawn in view of persuasive arguments made by the applicant disclosure of Sagi, is silent regarding encryption and security tokens, let alone regarding performing chemical operations to a library of DNA identifiers encoding the security token to obtain a hashed library of instant claim 18 (Remarks, pg. 9).
Examiner’s comment
5.	Claims 18-47 have been renumbered as claims 1-30 and presented in the same order as presented by the applicant.

Conclusion
6.	Claims 18-47 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540. The examiner can normally be reached MON-THURS 8.00 am -6.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634